         Case
          Case1:20-cr-00016-VM
               1:20-cr-00016-VM Document
                                 Document27-1 Filed02/05/21
                                          28 Filed  02/05/21 Page
                                                              Page12ofof12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------X

UNITED STATES OF AMERICA                    :

             v.                             :            ORDER

EDDIE WISE,                                 :            20 Cr. 16 (VM)

             Defendant.                     :

--------------------------------------X

     WHEREAS, the above-captioned case of defendant EDDIE WISE has
been referred to Magistrate Court for purposes of a plea;

     WHEREAS all criminal matters, including guilty pleas, in the
Southern District of New York currently must be conducted remotely
unless a defendant does not waive his right to be physically present
and the matter cannot be postponed in conformity with the CARES Act;

     WHEREAS the CARES Act and findings made by the Judicial
Conference of the United States and Chief Judge Colleen McMahon of the
Southern District of New York allow for guilty pleas to be taken by
phone or video, subject to certain findings made by the District
Judge;

     THE COURT HEREBY FINDS, that because the defendant has consented
to proceeding remotely, and for the reasons set forth in the
defendant’s applications dated August 21, 2020, January 12, 2021, and
February 5, 2021, the plea cannot be further delayed without serious
harm to the interests of justice.




     SO ORDERED.

     Dated:       New York, New York            _____________________________
                  February ___, 2021            THE HONORABLE VICTOR MARRERO
                                                UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK
